DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 13 in the reply filed on 01/15/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koshihashi (United States Patent 10, 001, 961 B2) in view of Benenson (United States Patent Application Publication 2010/0107018 A1).

With respect to claims 1 and 13,  Koshihashi discloses a controlled apparatus that operates as a first controlled apparatus (comprised by 40 and 10A in fig.1A; also see fig.8), and a non-transitory computer-readable storage medium (see 12, 13 in fig.2, 40, in fig.8; 52, 53 in fig.9) storing a program for causing a computer to function as a controlled apparatus (comprised by 40 and 10A in fig.1A; also see fig.8) that operates as a first controlled apparatus, comprising: a communication unit (implicitly disclosed by NW ); a detection unit configured to detect a second controlled apparatus having a predetermined relationship with the first controlled apparatus via the communication unit (see S14 and S15 ); and a control unit (40) configured to generate a first page capable of controlling the first controlled apparatus if the detection unit has not detected the second controlled apparatus having the predetermined relationship (see Curl1 in fig.7A and See wherein the group information is not present; also see fig.13 and G1 and G2), and generate a second web page capable of collectively controlling the first controlled apparatus and the second controlled apparatus, if the detection unit has detected the second controlled apparatus having the predetermined relationship (see wherein the group information is present (see Curl1 in fig.7A and See wherein the group information is present); also see fig.13 and G1 and G2) .
But Koshihashi does not disclose wherein the controlled apparatus generates webpages.
Benenson discloses a controlled apparatus that operates as a first controlled apparatus (comprised by 100 in fig.1), and a non-transitory computer-readable storage medium (see 110 in server subsystem) storing a program for causing a computer to In particular, projection device 102 may include server subsystem 108 configured to generate webpage(s) that may be served to authorized requesting clients via network 126, such as remote client 128.  Webpage 130 may include a projection-device-status user interface 132 that may present projection device status information and allow for client input to remotely control projection device 102.”).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the control apparatus of Koshihashi with the teaching of Benenson such the control apparatus uses webpage to enhancing the control flexibility and user friendliness by utilizing a common interface. 

With respect to claim 2, Koshihashi in view of Benenson discloses  the apparatus according to claim 1, Koshihashi in combination with Benenson discloses wherein the communication unit is capable of communicating with an information processing apparatus (see 50 in fig.9) for controlling a plurality of controlled apparatuses including the first controlled apparatus and the second controlled apparatus (see fig.1A), and in response to a request for a web page from the information processing apparatus (disclosed by the combination of Koshihashi and Benenson: see Benenson para.[0025]: “In particular, projection device 102 may include server subsystem 108 configured to generate webpage(s) that may be served to authorized requesting clients via network 126, such as remote client 128.  Webpage 130 may include a projection-device-status user interface 132 that may present projection device status information and allow for client input to remotely control projection device 102.”), the control unit delivers the first web page or the second web page to the information processing apparatus via the communication unit (disclosed by the combination of Koshihashi and Benenson; again see para.[0025] in Benenson).

With respect to claim 3, Koshihashi in view of Benenson discloses the apparatus according to claim 1, Koshihashi in combination with Benenson discloses wherein the control unit (see at least the server of 108 in Benenson), upon receiving a command via the second web page (see the webpage disclosed by para.[0025] in Benenson and see page fig.13A and the Now setting processing of fig.13A), transmits a request to perform the same processing as that performed on the first controlled apparatus to the second controlled apparatus having the predetermined relationship (see Koshihashi and compare fig.13A and fig.13B wherein the elements in G1 are set in location A; also see fig. 7B ).

With respect to claim  4, Koshihashi in view of Benenson discloses the apparatus according to claim 2, wherein the predetermined relationship is a relationship of having the same group ID (see G1 in fig.13A), the apparatus further comprises a setting unit configured to set the group ID (See G1 in fig.13A; also see lines 35-40), the detection unit detects the second controlled apparatus having the predetermined relationship based on the group ID acquired from the second controlled apparatus via the communication unit (see the group information of G1 in fig.13A), and the control unit generates the second web page (disclosed by the combination of Koshihashi in view of 

With respect to claim 5, Koshihashi in view of Benenson discloses the apparatus according to claim 1, wherein the second web page includes: a tool capable of selecting all the controlled apparatuses having the predetermined relationship as control targets (see Cur1 in fig.7A; see Cur3 in fig.13A—limitation does not require all the apparatuses to be selected simultaneously ); a tool capable of selecting the first controlled apparatus as a control target (see C2 in fig. 7A); and a tool capable of selecting a second controlled apparatus having the predetermined relationship as a control target (see Cur1 in fig.7C).

With respect to claim  6, Koshihashi in view of Benenson discloses the apparatus according to claim 1, Koshihashi in combination with Benenson discloses wherein while the first controlled apparatus is performing processing via the first web page or the second web page, the control unit displays that the processing is underway (see Now Setting language in fig.7A and fig.13A).

With respect to claim 7, Koshihashi in view of Benenson discloses the apparatus according to claim 1, wherein the control unit discards the second web page, if no second controlled apparatus having the predetermined relationship is detected via the 

With respect to claim 8. Koshihashi in view of Benenson discloses the apparatus according to claim 1, wherein if another controlled apparatus having the predetermined relationship is newly detected via the communication unit after the second web page is generated, the control unit updates the second web page such that a tool capable of selecting the newly detected controlled apparatus as a control target is added (since prior art reference does not satisfy the antecedent of the conditional, consequent of condition is non-limiting ).

With respect to claim  9, Koshihashi in view of Benenson discloses the apparatus according to claim 1, wherein Koshihashi in combination with Benenson discloses  the second web page is capable of performing setting common to all the controlled apparatuses having the predetermined relationship (see the setting of Location A for all projectors in G1) and individual setting for each of the controlled apparatuses having the predetermined relationship (see fig.7B wherein projectors are set individually; also see para.[0025] of Benenson ).

With respect to claim 10, Koshihashi in view of Benenson discloses the apparatus according to claim 1, Koshihashi in view of Benenson discloses wherein the controlled apparatus is a projection apparatus (see 10A in fig.1).

With respect to claim 11, Koshihashi in view of  Benenson discloses the apparatus according to claim 10, Koshihashi in view of Benenson discloses  wherein the control unit (see 40 in Koshihashi) performs multiple projection in which a projection screen projected by the first controlled apparatus and a projection screen projected by the second controlled apparatus (see the operation of fig.1A) having the predetermined relationship are joined together to display a single image as a whole (see devices with the same Group Information in fig.13A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JERRY L BROOKS/Examiner, Art Unit 2882